DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0105028 (BHASKARAN, et al) in view of United States Patent Application Publication 2012/281566 (Pelletier, et al) and CATT, “Discussion on RAN paging failure”, 3GPP TSG-RAN WiG3, R3-172378, 27-29 June 2017.
BHASKARAN, et al discloses a paging failure processing method, comprising under a condition that downlink data (paragraph 38, 43-45, 129) for a terminal device (figures 3-5, #102) is needed to be transmitted and in the case that an access network device (#204, 205, paragraphs 25, 26, 28) determines that paging initiated to the terminal device by the access network device is failed (paragraphs 26, 40, 78).  Transmitting, by the access network device, first indication information to a Core Network (CN) device (paragraphs 25, 82, 101), wherein the first indication information indicates that paging initiated to the terminal device by the access network device failed (paragraph 89, 129, 130).  


BHASKARAN, et al does not disclose wherein the first indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device and transmitting, by the access network device, delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted. Pelletier, et al teaches the use of indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device for the purpose of controlling connectivity to a network for intermittent data service, note paragraphs 51, 61, 113.  


CATT teaches the use of transmitting, by a network device, delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted for the purpose of the reliability of the downlink data transmission, note Section 2, Handling of DL data.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of indication information is carried in a connection release request message, and the connection release request message is used to request for releasing connection in relation to the terminal device between the CN device and the access network device for the purpose of controlling connectivity to a network for intermittent data service as taught by Pelletier, et al and transmitting, by a network device, delivery-indication information to the CN device, wherein the delivery-indication information indicates that data cannot be delivered to the terminal device or the downlink data for the terminal device to be transmitted cannot be transmitted for the purpose of the reliability of the downlink data transmission as taught by CATT in the BHASKARAN, et al’s paging failure processing method in order to triggering paging when downlink data is available and not forward back the data in case of paging failure.
Regarding claim 2, note paragraphs 31, 47, 73 in BHASKARAN, et al.
Regarding claim 3, note figure 2, paragraphs 31, 47 73, etc. in BHASKARAN, et al.
Regarding claims 4, note figures 5 and 6, #519-522, 619-621, paragraphs 46, 95, 99, etc. in BHASKARAN, et al.
Regarding claim 5, note paragraphs 38, 43-44, 46, 95, 99 in BHASKARAN, et al.
Regarding claim 6, note paragraphs 38, 43-44, 129 in BHASKARAN, et al.
Regarding claim 8, this is an apparatus version of the method claim 1 and is rejected for the same reason.  Note figure 18, #18 10, 1828 processor and output interface, figure 5, 205 in BHASKARAN, et al.
Regarding claims 11 and 12, note paragraphs 46, 95, and 99 in BHASKARAN, et al.
BHASKARAN, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2, 3, 7, 9, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,856,258  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the .


If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645